Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-1054

IN RE: DARYL D. JONES,
                      Petitioner.
Bar Registration No. 443302                                     BDN: 214-15

BEFORE:       Thompson and McLeese, Associate Judges, and Newman, Senior
            Judge.

                                       ORDER
                             (FILED – September 23, 2015)

        On consideration of Bar Counsel’s report regarding petitioner’s petition for
reinstatement wherein Bar Counsel informs the court that Mr. Jones has demonstrated
that he is fit to resume the practice of law, and it appearing that petitioner is eligible
to file the petition for reinstatement, see In re Jones, 45 A.3d 162 (D.C. 2012), and
it further appearing that Mr. Jones has been reinstated by the state of Maryland, it is

       ORDERED that petitioner’s petition for reinstatement is granted. It is

      FURTHER ORDERED that Daryl D. Jones is hereby reinstated to the Bar of
the District of Columbia.

                                     PER CURIAM